Citation Nr: 1043444	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  06-08 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The Veteran had active service in the United States Army from 
March 1943 to December 1945, and from June 1946 to April 1969, 
when he retired.  He died in October 2004, and the appellant is 
seeking benefits as his surviving spouse.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
listed above.  In February 2009, the Board remanded the case for 
additional development; the case has now been returned to the 
Board for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
when further action is required.

This appeal has been advanced on the Board's docket 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2010). 


REMAND

A determination has been made that additional development is 
necessary with respect to the issue on appeal.  Accordingly, 
further appellate consideration will be deferred and this case 
remanded to the Appeals Management Center (AMC)/RO for action as 
described below.

At the time of the Veteran's death, service connection had been 
established for bilateral hearing loss, rated as 40 percent 
disabling; the residuals of a right nephrectomy due to a 
malignant adenocarcinoma, rated as 30 percent disabling; the 
residuals of gunshot wounds of the left leg, rated as 30 percent 
disabling; an appendectomy scar, rated as zero percent disabling; 
and the residuals of a tonsillectomy, rated as zero percent 
disabling.  At the time of his death, the Veteran had been in 
receipt of compensation for a total rating based on individual 
unemployability (TDIU) since November 1997. 

The Veteran died in his home in October 2004.  The death 
certificate lists the immediate cause of his death as "probable 
arteriosclerotic cardiovascular disease."  The interval between 
onset of this condition and death is listed as "years".  No 
other diseases are listed on the death certificate as underlying 
causes leading to the immediate cause of death.  The Veteran's 
history of chronic obstructive pulmonary disease (COPD) was 
listed as a significant condition contributing to his death but 
not resulting in the underlying or immediate cause of his death.  
No autopsy was performed.  The death certificate was signed by 
the Chief Medical Examiner for Tacoma, Washington.

In Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Nov. 3, 2010), 
the U.S. Court of Appeals for Veterans Claims (Court) held that, 
in some circumstances, VA has a duty to return for clarification 
unclear or insufficient examination reports, even when they do 
not originate from VA medical personnel.  Acknowledging that VA 
has very little ability to compel non-VA personnel to comply with 
such a request, the Court limited its holding "to those 
instances in which the missing information is relevant, factual, 
and objective - that is, not a matter of opinion - and where the 
missing evidence bears greatly on the probative value of the 
examination report."  In this case, whether or not the Veteran 
suffered from arteriosclerotic cardiovascular disease is a 
central question that needs to be answered.  On remand, 
clarification of the Tacoma Chief Medical Examiner's 
determination that the cause of the Veteran's death was 
"probable atherosclerotic cardiovascular disease" should be 
sought.

While the case was in REMAND status, on October 13, 2009, in 
accordance with authority provided in 38 U.S.C.A. § 1116, the 
Secretary of Veterans Affairs announced his decision to establish 
presumptions of service connection, based upon presumed exposure 
to Agent Orange and other herbicides used in the Republic of 
Vietnam during the Vietnam era, for three new conditions: 
ischemic heart disease, Parkinson's disease, and B-cell 
leukemias.  On November 20, 2009, to avoid burdens on the 
adjudication system, delays in the adjudication of other claims, 
and unnecessary expenditure of resources through remand or final 
adjudication of claims, the Secretary directed the Board to stay 
action on all claims for service connection that could not be 
granted under current law but might potentially be granted based 
on the planned new regulations.  Chairman's Memorandum 
No. 01-09-25 implemented this stay.

On August 31, 2010, the Secretary published in the Federal 
Register a final rule amending 38 C.F.R. § 3.309(e) to establish 
such presumptions.  75 Fed. Reg. 53,202.  The final rule was 
effective August 31, 2010.  However, the rule was identified as a 
major rule and, thus, the implementation of the rule was subject 
to the provisions of the Congressional Review Act (CRA).  The CRA 
requires an agency to wait 60 days before implementing a major 
rule, to allow Congress the opportunity to review the regulation.  
On October 29, 2010, the Secretary issued a memorandum lifting 
the stay of appeals affected by the new herbicide-related 
presumptions.  The memorandum notes that the CRA waiting period 
for the regulation expired on October 30, 2010, and accordingly, 
the stay of the adjudication of the affected claims is lifted 
effective October 30, 2010.

The revised 38 C.F.R. § 3.309(e) indicates that the term 
"ischemic heart disease" includes, but is not limited to, 
acute, subacute, and old myocardial infarction; atherosclerotic 
cardiovascular disease including coronary artery disease 
(including coronary spasm) and coronary bypass surgery; and 
stable, unstable and Prinzmetal's angina.  For the purposes of 
this section, the term "ischemic heart disease" does not 
include hypertension or peripheral manifestations of 
arteriosclerosis such as peripheral vascular disease or stroke, 
or any other condition that does not qualify within the generally 
accepted medical definition of ischemic heart disease.  38 C.F.R. 
§ 3.309, Note 3, 75 Fed. Reg. 53,202 (Aug. 31, 2010).

Presumptive service connection for ischemic heart disease as a 
result of herbicide exposure is warranted if the requirements of 
38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e).  The governing law provides that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent . . . unless 
there is affirmative evidence to establish that the veteran was 
not exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

The evidence of record reflects that the Veteran was wounded in 
action by small arms fire in Vietnam in January 1964, for which 
he was awarded the Purple Heart Medal.  He had reported service 
in Vietnam from March 1964 to February 1965, and from November 
1965 to December 1967. 

Review of the medical evidence of record reveals that the Veteran 
underwent a VA medical examination in May 1983; the associated 
chest X-ray revealed the presence of slight atherosclerotic 
dilatation of the aorta.  The Veteran was subsequently treated in 
VA facilities for hypertension.  In August 1997, the Veteran's 
chest X-ray showed the presence of mild atherosclerotic changes 
in the aorta.  These were described as chronic changes.

Thus, the record indicates that the cause of the Veteran's death 
could fall within the purview of the new Vietnam herbicide 
presumption for ischemic heart disease.  However, the medical 
opinion generated as a result of the Board's February 2009 remand 
did not contain any medical opinion on this aspect of the 
appellant's claim.  This is understandable, since the Secretary 
did not announce his decision regarding a presumption of service 
connection for ischemic heart disease based on exposure to 
herbicides until after the remand was issued.  On remand, such an 
opinion should be obtained.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

It appears from a review of the evidence of record that not all 
treatment records for the last years of the Veteran's life have 
been obtained and associated with the claims file.  On remand, 
all outstanding inpatient and outpatient records from VA 
facilities (American Lake, Puget Sound, and Tacoma) should be 
obtained.  See Robinette v. Brown, 8 Vet. App. 69 (1995).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court 
addressed VA's 38 C.F.R. § 5103(a) notice obligation in the 
context of a claim for dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1310.  The Court held that, 
because the RO's adjudication of a DIC claim hinges first on 
whether a veteran was service-connected for any condition during 
his or her lifetime, the 38 U.S.C.A. § 5103(a) notice in such a 
claim must include (1) a statement of the conditions (if any) for 
which such veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp, 21 Vet. 
App. at 352-53.

The Court also held that, when a claimant's DIC application and 
accompanying evidence expressly raise a specific issue regarding, 
or the evidence submitted in connection with it relates to, a 
particular element of a claim, VA is required to provide notice 
that informs the claimant of how to substantiate the assertion 
advanced, and takes into account the evidence submitted in 
connection with the application.  Id. at 353.

The appellant received a development letter pursuant to the 
Veterans Claims Assistance Act (VCAA) in December 2004.  However, 
review of record does not show that that letter contained all 
notification required under 38 U.S.C.A. § 5103, as interpreted by 
the Court in Hupp, supra.  This defect should be cured on remand.

Readjudication on remand should reflect consideration of all 
applicable theories for service connection, as well as all the 
applicable factors for a comprehensive analysis of the etiology 
of the Veteran's cause of death.  These considerations require 
the gathering of records and further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the 
duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances of an 
individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The Court has stated that the Board's task is to make findings 
based on evidence of record - not to supply missing facts.  Beaty 
v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before 
the Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its statutory 
duty to assist the appellant to develop the facts pertinent to 
the claims on appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED for the following:

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.

1.  Send the appellant and her 
representative a letter that complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) as interpreted by the Court in 
Hupp v. Nicholson, 21 Vet. App. 342, 352-
53 (2007).  The letter should explain, 
what, if any, information and evidence 
(medical and lay) not previously provided 
to VA is necessary to substantiate the 
appellant's claim.  The notice should 
include (a) a statement of the conditions 
for which the Veteran was service-
connected at the time of his death; (b) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a previously service-
connected condition; and (c) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected.  The letter should 
indicate which portion of the evidence, if 
any, is to be provided by the appellant 
and which portion, if any, VA will attempt 
to obtain on her behalf.

2.  All VA medical treatment records for 
the Veteran dated between January 2000 and 
October 2004 should be identified and 
obtained.  In particular all inpatient and 
outpatient records not previously secured 
from the VA treatment facilities at 
American Lake, Puget Sound, and Tacoma 
should be obtained and associated with the 
claims file.  

3.  To the extent there is an attempt to 
obtain VA medical records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and her 
representative should also be informed of 
the negative results, and should be 
allowed to submit the sought-after 
records.

4.  Seek clarification from the Tacoma, 
Washington, Office of the Chief Medical 
Examiner (OCME) as to the determination 
that the cause of the Veteran's death was 
"probable atherosclerotic cardiovascular 
disease".  The OCME should delineate the 
evidence and reasoning used to make that 
determination.  With assistance from the 
appellant as needed, copies of all 
associated pertinent OCME records should 
be obtained and associated with the claims 
file.

5.  After accomplishing the above 
development and after completing any 
additional notification and/or development 
action deemed warranted by the record, the 
AMC/RO should arrange for the Veteran's 
records to be reviewed for a determination 
of the causes(s) of the Veteran's death by 
an appropriate physician.  The reviewer 
should be provided with the claims file, 
including any records obtained pursuant to 
the above development, and a copy of this 
remand.  The reviewer should render 
opinions as to the existence of any 
cardiovascular disorder and the cause of 
the Veteran's death.  

The reviewer should provide an opinion as 
to the following questions:

a.  Did the Veteran suffer from any 
cardiovascular disorder?  If yes, is 
that disorder classified as ischemic 
heart disease?

b.  What was the primary/immediate 
cause of the Veteran's death?

c.  What were the contributing 
conditions leading to the 
primary/immediate cause of the 
Veteran's death?

d.  What role, if any, did the 
Veteran's service-connected 
disabilities in the aggregate play in 
(i) causing, (ii) contributing 
substantially or materially to, or 
(iii) hastening the Veteran's death?  
Did the Veteran's COPD, nephrectomy 
residuals, and/or gunshot wound 
residuals affect a vital organ?  
Could any one of those three 
conditions be characterized as having 
a progressive or debilitating nature? 

e.  Was there any service-related 
pathology which caused general 
impairment of health such that the 
Veteran was materially less capable 
of resisting the effects of whatever 
disease or event was the primary 
cause of death?

The reviewer should identify the 
information on which the opinions are 
based.  The opinions should adequately 
summarize the relevant history and 
clinical findings, and provide a detailed 
explanation as to all medical conclusions 
rendered.  

In assessing the relative likelihood as to 
origin and etiology of the conditions 
specified above, the reviewer should apply 
the standard of whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that ischemic heart 
disease was the cause of the Veteran's 
death, or that a disorder related to the 
Veteran's military service was causally or 
etiologically implicated in his death; or 
whether the presence of ischemic heart 
disease or any other causal or etiological 
relationship between his death and his 
service is unlikely (i.e., less than a 50 
percent probability), with the rationale 
for any such conclusion set out in the 
report.

Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.

If any opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the reviewer 
should clearly and specifically so specify 
in the report, and explain why this is so.  
In this regard, if the reviewer concludes 
that there is insufficient information to 
provide an etiologic opinion without 
result to mere speculation, the reviewer 
should state whether the inability to 
provide a definitive opinion was due to a 
need for further information (with said 
needed information identified) or because 
the limits of medical knowledge had been 
exhausted regarding the existence of 
cardiac pathology and/or the cause of the 
Veteran's death.  See Jones v. Shinseki, 
23 Vet. App. 382 (2010).

6.  Upon receipt of the VA physician 
reviewer's report, the AMC/RO should 
conduct a review to verify that all 
requested findings and opinions have been 
offered.  If information is deemed 
lacking, the AMC/RO should refer the 
report to the VA reviewing physician for 
corrections or additions.  See 38 C.F.R. 
§ 4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the examination report as 
inadequate for evaluation purposes.).

7.  Thereafter, the AMC/RO should 
readjudicate the appellant's cause-of-
death claim.  The readjudication should 
reflect consideration of all the evidence 
of record and be accomplished with 
application of all appropriate legal 
theories, case law, statutes and 
regulations.

8.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

